IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41464
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FAHIM AHMAD NASHEED,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:97-CR-30-1
                       - - - - - - - - - -
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Fahim Ahmad Nasheed, federal prisoner # 26789-044, appeals

the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion

for a reduction of sentence.   Nasheed argues that he is entitled

to a two-level reduction in sentence under U.S.S.G. § 5C1.2

because he meets the five criteria listed at § 5C1.2(1)-(5).    He

also argues that he was denied due process because the district

court did not afford him the opportunity to present evidence or

otherwise refute Special Agent Garret Floyd’s affidavit, in which

Special Agent Floyd explained that Nasheed did not truthfully

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41464
                                  -2-

provide all information and evidence with regard to his offense.

See § 5C1.2(5).

       Although Nasheed’s notice of appeal presents some questions

concerning its timeliness, the issue he raises in his motion and

on appeal is frivolous and remand would be futile.     See United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).     If a

defendant has been sentenced to a term of imprisonment based on a

sentencing range that subsequently has been lowered by the

Sentencing Commission, the district court may reduce the term of

imprisonment pursuant to a § 3582(c)(2) motion.    Nasheed was

convicted and sentenced in 1997, subsequent to the enactment and

effective date of § 5C1.2.    See U.S.S.G. Appendix C, amendment

509.     Thus, he has failed to identify an amendment to the

Sentencing Guidelines that subsequently lowered his sentencing

range.    Alvarez, 210 F.3d at 310.   Accordingly, his appeal is

DISMISSED for lack of jurisdiction.     See id.